 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 GIOVANNI K. KURTZE,                                      Case No.: 2:17-cv-01057-RFB-VCF

 8            Petitioner
                                                                           ORDER
 9 v.

10 PHILIP J. KOHN, et al.,

11            Respondents

12

13           On June 19, 2018, the court dismissed Kurtze’s action with leave to file an amended

14 federal habeas corpus petition if that is indeed what he intended (ECF No. 4). The court pointed

15 out several deficiencies in the original filing. The court directed Kurtze to file his amended

16 petition, if any, within 45 days of the date of the order. The order further advised that failure to

17 file an amended petition in conformance with the order would result in the dismissal of the

18 action.

19           That order was served on Kurtze via U.S. mail at his address of record (see ECF No. 4).

20 More than the allotted time has passed, and Kurtze has failed to file an amended petition or

21 respond to the order in any way. Accordingly, this action is dismissed for failure to respond to

22 the court’s order to file an amended petition.

23
 1          IT IS THEREFORE ORDERED that this action is DISMISSED as set forth in this

 2 order.

 3          IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

 4          IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and close

 5 this case.

 6          DATED: February 26, 2019 .

 7                                                     ________________________________
                                                       RICHARD F. BOULWARE, II
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
